Citation Nr: 0932368	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

In a May 2007 decision, the Board denied the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, an April 
2008 Order of the Court remanded the claim for readjudication 
in accordance with the Joint Motion for Remand.  The Board 
remanded the claim in September 2008 in compliance with the 
April 2008 Order of the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes obtaining 
relevant records from a Federal department or agency, if 
available.  38 C.F.R. § 3.159(c)(2) (2008).  The Veteran 
submitted a Social Security Administration disability 
benefits award letter dated February 24, 2007.  The letter 
states that the Veteran became disabled on January 27, 2006, 
and that he was entitled to monthly disability benefits 
beginning in July 2006.  It does not appear that the 
associated treatment records from the Social Security 
Administration have yet been requested.  Because these 
records may be useful in deciding the Veteran's claim, an 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the administration 
decision granting the Veteran 
disability benefits as well as the 
medical records upon which the decision 
was based.

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


